Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
This application contains claims directed to the following patentably distinct species. 
Species I disclosed in Fig 1,2
Species II disclosed in Fig 3,4
Species III disclosed in Fig 5-6B
The species are independent or distinct because they disclose mutually exclusive arrangements of adjusting valve opening. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 2, 4-11 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  The species mutually exclusive arrangements of adjusting valve opening.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Maria Ligai on 12/06/2022 a provisional election was made without traverse to prosecute the invention of Species I of Fig. 1,2, claims 12-17.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 3 and 18-21 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2, 4-6, 9 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Schmidt et al (20150088321).
Regarding claim 2, Schmidt, discloses a smart valve system, comprising: an adjustable flow valve comprising an upstream port 122, a downstream port, and a flow restriction mechanism (ball valve Para 17) in a flow of water from the downstream port to the upstream port configured to variably restrict the flow; a wireless communication module (Para 21); a user interface (display interface Fig 5); one or more flow rate sensors 110a,110b configured to sense a flow rate through the adjustable flow valve; one or more hardware processors 104 coupled to the adjustable flow valve, the wireless communication module, the user interface, and the one or more flow rate sensors; and one or more software modules 146,150 that are configured to, when executed by the one or more hardware processors: determine a desired flow rate (interpreting user desired rate input, Para 24); determine a current flow rate using the one or more flow rate sensors; determine that the current flow rate does not equal the desired flow rate (claim 12 of Schmidt); and adjust the current flow rate to match the desired flow rate.
As to claims 4,5 Schmidt discloses temperature sensor 134.
As to claim 6, the one or more software modules (Para 24) are further configured to, when executed by the one or more hardware processors: collect secondary data from the one or more secondary sensors; and provide at least part of the secondary data to the user interface.
As to claim 9, one or more software modules (input translation algorithm at 104, Para 24) are further configured to, when executed by the one or more hardware processors: enable a user, via the user interface, to select the desired flow rate.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 7-8, 10, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al (20150088321).
As to claims 7, 8, 11, Schmidt fails to disclose valve operated according to schedule based on wirelessly received weather forecast. However, Official Notice is taken that operating valve according to schedule based on wirelessly received weather forecast, for the purpose of operating according to ambient conditions are widely known and notoriously old in the art.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to employ valve operation according to schedule based on wirelessly received weather forecast in the device of Schmidt for the purpose of operating according to ambient conditions as is widely known and notoriously old in the art.
As to claim 10, Schmidt discloses upstream and downstream ports (at flanges) but fails to disclose the upstream and downstream ports 32,30 as removable.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide removable upstream and downstream ports, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.
Claim(s) 12, 14, 15  is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al (20150088321) in view of Woods (5365978).
Schmidt discloses a rotary ball valve with a water flow opening and rotation mechanism but fails to disclose a valve as a rotary disc and having an opening selectively moving past a plurality of channels. Woods, Fig. 8-17, discloses an adjustable rotary flow valve, comprising: a body (lower part of 12A below 216); an upstream port 32 (when used in flow from 30 to 32); a downstream port 32 (when used in flow from 30 to 32); a rotary disc 18 comprising a water flow opening; a rotating mechanism 70,72,74 coupled with the rotary disc and configured to move the water flow opening past a plurality of channels 44 in a flow of water from the downstream port to the upstream port (when used in flow from 32 to 30) so as to variably restrict the flow; and a dial 182 coupled with the rotating mechanism and configured to position of the rotary disc. Woods discloses a main body (upper part of 12A at 216 and above) that houses the rotary disc 18; a lid 24A positioned on top of the main body so as to position the dial 182 above the rotary disc, an upstream portion 16 that couples with the upstream port 32 and that includes the plurality of channels; and a downstream portion 109 that couples with the downstream port 30.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Schmidt with valve as a rotary disc and having an opening selectively moving past a plurality of channels and dial details described above as taught by Woods as an art-recognized functionally equivalent substitute flow opening adjustment mechanism yielding predictable results of providing regulated valve and in order to provide an onsite visual valve position indication .
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al (20150088321) in view of Woods (5365978) further in view of in view of Knupfer et al (20210199213).
Schmidt as modified discloses a rotary disc movable by a rotary mechanism and a dial for valve indication but fails to disclose a indicator as dial with dial graduations. Knupfer teaches a similar valve with worm gear rotary mechanism (Para 14), comprising dial markings (Fig 1) and a dial 24 coupled with the rotating mechanism and configured to illustrate flow level.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Schmidt as modified with indicator as worm gear rotary mechanism with graduations in form of dial markings as taught by Knupfer as an art-recognized functionally equivalent substitute indication mechanism yielding predictable results of visual valve status indication.
Claim(s) 16, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable Schmidt et al (20150088321) in view of Woods (5365978) in view of Wark (8251088).
As to claim 5, Schmidt as modified (as taught by Woods) discloses a dial but fails to disclose a dial lock. Wark, Fig 1-5, teaches rotary mechanism for a vale with a dial 40 having a dial lock 44 to lock the position of the rotating mechanism.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Schmidt as modified with dial lock 44 to lock the position of the rotating mechanism as taught by Wark in order to removably secure the position of valve at desired level.
As to claim 6, Woods as modified discloses a pin as dial lock but fails to disclose a socket set screw. However, Official Notice is taken that using socket set screws, for the purpose of locking together components are widely known and notoriously old in the art.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to employ socket set screw in the device of Schmidt as modified for the purpose of locking together components as is widely known and notoriously old in the art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atif Chaudry at phone number 571-270-3768.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881, or Craig Schneider can be reached at 571-272-3607, or Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ATIF H CHAUDRY/Primary Examiner, Art Unit 3753